Citation Nr: 0029070	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-01 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder, currently evaluated as 30 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969, including eleven months and twenty-eight days service 
in the Republic of Vietnam.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.  By a 
rating decision of November 1997, the RO granted service 
connection for post-traumatic stress disorder (PTSD), 
assigning a 30 percent disability rating effective in April 
1997.  In February 1998, the veteran requested a re-
evaluation of the service-connected disability.  By rating 
decision of May 1998, the RO continued the 30 percent rating 
for PTSD.  In November 1998, the veteran disagreed with the 
May 1998 rating decision.  

In written arguments of October 2000, the representative 
contended that the veteran is entitled to service connection 
for hearing loss and tinnitus based on the medical evidence, 
and requested that the Board refer the matters to the RO.  
The Board directs the attention of the RO to the 
representative's comments for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal is of record  

2.  The symptoms of occupational and social impairment solely 
attributable to the service-connected PTSD have not been 
productive of more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due primarily to anger, anxiety, and 
chronic sleep impairment, but without any objective evidence 
of memory loss, decrease in concentration ability, or 
impaired judgment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is the judgment of the Board that the veteran has been 
afforded every administrative consideration regarding 
development of his claim.  The February 1999 psychiatric 
examination by the VA was completed with the examiner having 
reviewed the veteran's claims folder.  The report of the 
examination is full and complete and provides extensive 
information for rating purposes.  Accordingly, the Board is 
satisfied that all relevant facts have been properly 
developed pursuant to 38 U.S.C.A. § 5107(a).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran's psychiatric condition has been rated pursuant 
to the criteria found at 38 C.F.R. § 4.130, Diagnostic Code 
9411.  The rating criteria provide that a 30 percent 
evaluation is warranted for occupational and social 
impairment which results in occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411 (1999).

A 50 percent disability rating is for application when there 
is occupational and social impairment which results in 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

Outpatient treatment reports reflect that in October 1997 the 
veteran was working as a deliveryman for an auto parts store.  
The veteran displayed good grooming, and he was agreeable and 
cooperative in part, although he was at times difficult to 
interview because he appeared to have his own agenda.  His 
mood was depressed.  His affect was mildly anxious, 
moderately dysphoric and somewhat hostile at times.  His 
thoughts were logical and sequential.  His memory was intact 
and his concentration was normal.  The diagnosis was PTSD, 
mild to moderate.  

On an outpatient visit in November 1997, it was reported that 
the veteran had worked as a carpenter and in computer work.  
He was living alone in a one bedroom trailer following his 
divorce.  He was quite angry with his wife for taking their 
daughter with her.  The veteran was quite bitter with his 
former employer, Ameritech, and the VA for failing to provide 
marriage counseling when the couple requested it.  It was 
also noted that the veteran had back and leg problems causing 
his legs to go numb quite frequently.  Also, because of nerve 
damage in his back he experienced numbness and poor 
coordination in his arms. 

The veteran was scheduled for a psychiatric examination in 
April 1998 which he canceled.  In his notice of disagreement 
he stated that he had been unable to be off work for the 
scheduled examination.

The examination was rescheduled and held in February 1999.  
The report of the February 1999 psychiatric examination of 
the veteran reflects that he complained of intrusive thoughts 
and nightmares about the war on a daily basis, and 
significant avoidance problems.  He continued to experience 
anger, detachment, increased startle response, 
hypervigilance, sleep problems, anhedonia, repressed mood, 
decreased energy, feelings of hopelessness, and intermittent 
suicidal thoughts.  He denied any suicidal thoughts for the 
past three weeks.  

At the time of the examination, the veteran was not receiving 
any psychiatric treatment, and he was on no psychiatric 
medications, except for medicine to help him sleep.  He had 
had diagnoses of PTSD, dysthymia, and major depression in the 
past.  The veteran had endured a great deal of stress due to 
the separation from his daughter and the finalizing of the 
divorce.  He was working part time at a cigarette store, 
selling discount cigarettes.  He reported a significant 
amount of job difficulty due to PTSD symptoms, specifically 
anger.  Previously, he had worked for Ameritech for twenty-
five years and took an early retirement in December 1994.  

On mental status examination, the veteran was well groomed, 
agreeable, and cooperative.  His speech and behavior were 
unremarkable, except for mild mannered slowing and slight 
agitation.  His mood was aggressive.  His affect was 
dysphoric, mildly to moderately constricted and mildly 
anxious.  His thoughts were logical and sequential.  His 
thought content was remarkable for no suicidal or homicidal 
ideation, hallucinations, paranoid delusions or obsessions.  
He was oriented, and his memory was intact for immediate, 
short, and long-term recall.  His attention and concentration 
were normal.  He had some insight, and his judgment was 
intact.  The diagnoses were PTSD and major depression.  The 
Global Assessment of Functioning (GAF) score was 45.  
According to the examiner, the veteran had mild to moderate 
industrial impairment due to PTSD and a moderate degree of 
impairment in interpersonal relationships.  

In sum, numerous findings on psychiatric examination are 
normal or adequate.  Importantly, no memory or concentration 
problems or poor judgment have been reported related to the 
service-connected PTSD.  The veteran has continued to work 
despite rather severe nonservice-connected psychiatric and 
physical problems.  This continuity of employment is attested 
to both in the clinical evidence and by the fact that the 
veteran had to cancel the scheduled April 1998 examination 
because of work commitments.  It is apparent that domestic 
problems unrelated to PTSD symptomatology are a predominant 
feature of his nonservice-connected psychiatric disability.  
In any event, he is not currently taking psychotropic 
medications, other than medicine to assist in sleep, and he 
is not receiving any psychiatric treatment.  His symptoms 
have never progressed to the point of reflecting the level of 
disability necessary for a 50 percent disability rating for 
PTSD, as set forth above.  Rather, the objective findings 
show that recently the veteran's primary problem has been 
depression which according to both the outpatient reports and 
the findings on psychiatric examination of the veteran 
followed domestic difficulties associated with the veteran's 
divorce in February 1998.  The findings on mental status 
examination regarding the service-connected PTSD, which is 
the only psychiatric disorder at issue here, have been 
described by clinicians as only mild to moderate in degree of 
impairment regarding industrial pursuits, and the Board 
concurs.  

The veteran's recorded GAF score has been considered.  GAF is 
a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness on a scale of 1-100.  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  A 
GAF score of 41-50 denotes serious symptoms, or serious 
impairment in social, occupational, or school functioning.  A 
GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  However, a GAF score is not definitive of the rating 
to be assigned.  The assigned GAF score, by definition, is a 
global assessment.  The GAF score clearly considered all 
psychiatric impairment displayed on examination.  It is 
apparent that much of the veteran's symptomatology is related 
to the nonservice-connected major depression.  The VA 
psychiatric examiner in February 1999 was able to 
differentiate service-connected symptomatology from 
nonservice-connected complaints in describing the degree of 
social and industrial impairment demonstrated.  The above 
findings on the psychiatric examination clearly establish 
that the veteran experiences some level of social and 
industrial impairment due to his PTSD.  However, it is clear 
that the nonservice-connected major depression followed the 
veteran's divorce and is a predominant factor in producing 
social and industrial impairment.  In addition, the veteran 
has nonservice-connected physical problems which are an 
employment detriment.  

Under the applicable regulations, the overall level of 
disability attributable to PTSD warrants no more than a 30 
percent disability rating, because the weight of the evidence 
reflects no more than occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks solely as the result of the service-connected PTSD.  
The criteria for a higher disability rating have not been met 
or approximated, especially since there is clearly no showing 
of memory deficit or decrease in concentration ability or 
judgment as the result of the PTSD.  

In view of the above, the Board finds that the veteran's 
claim must be denied on the basis that the RO properly 
assigned and continued a 30 percent disability evaluation for 
PTSD and no factual basis exists for changing that 
determination.  The Board has considered whether the 
veteran's disability picture is so exceptional or unusual as 
to warrant a referral for evaluation on an extraschedular 
basis.  Here, the schedular rating criteria are completely 
appropriate for rating the disability and no higher rating is 
warranted based on the objective evidence.  There is no 
evidence disclosing that the veteran's PTSD, alone, has 
resulted in an unusual disability picture, such as causing 
marked interference with employment or necessitating frequent 
periods of hospitalization as is required for a referral 
under 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).  Also, as the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for increased compensation, the reasonable doubt doctrine 
does not apply.  38 U.S.C.A. § 5107.  



ORDER

An increased rating for PTSD, currently assigned a 30 percent 
disability evaluation, is denied.  


		
	ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals



 

